Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 1 of 58 PageID #: 670



                    UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

         Timothy Jackson,

                                 Plaintiff,

         v.

         Laura Wright, et al.,
                                                     Case No. 4:21-cv-00033-ALM
         Defendants.



                             NOTICE OF TAKING DEPOSITION

   TO:               FRANK HEIDLBERGER

                     C/O Matt Bohuslav
                     Assistant Attorney General
                     General Litigation Division
                     Attorney General of Texas
                     P.O. Box 12548, Capitol Station
                     Austin, Texas 78711
                     matthew.bohuslav@oag.texas.gov

PLEASE TAKE NOTICE: undersigned counsel will take the following deposition:

Name: Frank Heidlberger

Time: May 19, 2021, 9:00 AM

Place: Offices of Cutler Smith
       12750 Merit Drive
       Suite 1450
       Dallas, TX 75251

upon oral examination before a Notary Public or other Officer authorized by law to take

depositions in the State of Texas. The oral examination will continue from day-to-day until

completed and is being taken for the purposes of discovery, for use at trial, or for such

other purposes as are permitted under the Federal Rules of Civil Procedure. The

deposition will continue from day-to-day until completed.

                                              1
                                                                                            A
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 2 of 58 PageID #: 671




                                                   Respectfully submitted,

        DATE: April 28, 2021                       /s/Michael Thad Allen
                                                   Michael Thad Allen, Esq.
                                                   D. Conn. Bar No. CT29813
                                                   admitted pro hac vice
                                                   Lead Attorney
                                                   ALLEN LAW, LLC
                                                   PO Box 404
                                                   Quaker Hill, CT 06375
                                                   (860) 772-4738 (phone)
                                                   (860) 469-2783 (fax)
                                                   m.allen@allen-lawfirm.com

                                                   Jonathan Mitchell
                                                   Texas Bar No. 24075463
                                                   MITCHELL LAW PLLC
                                                   111 Congress Avenue, Suite 400
                                                   Austin, Texas 78701
                                                   (512) 686-3940 (phone)
                                                   (512) 686-3941 (fax)
                                                   jonathan@mitchell.law

                                                   for PLAINTIFF



                                 CERTIFICATE OF SERVICE

 I hereby certify that on the date specified in the caption of this document, I electronically
 filed the foregoing with the Clerk of Court, to be served on all parties of record via the
 CM/ECF system.

                                                   /s/Michael Thad Allen
                                                   Michael Thad Allen




                                               2
         Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 3 of 58 PageID #: 672
 AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Eastern District
                                                        __________  District of
                                                                             of Texas
                                                                                __________
                         Timothy Jackson
                                                                                )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No. 4:21-CV-33-ALM
                                                                                )
                        Laura Wright, et al.
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
                                                                  Peter Kohanski
 To:                                              426 Audra Lane Apt. H; Denton, Texas 76209-6339

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
 party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
 or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
 these matters:

           Cutler Smith
  Place: 12750 Merit Drive                                                              Date and Time:
           Suite 1450                                                                                    05/18/2021 9:00 am
           Dallas, TX 75251
           The deposition will be recorded by this method: stenographically.

       ✔
       ’ Production:     You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:
                       See attached Exhibit A



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        04/28/2021
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                                Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Timothy Jackson                                                         , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, CT 06375; (860) 772-4738
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 4 of 58 PageID #: 673
AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 4:21-CV-33-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 5 of 58 PageID #: 674

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 6 of 58 PageID #: 675



                                         EXHIBIT A

                                 Documents to Be Produced

   I.       Definitions and Instructions
        1. Each request shall operate and be responded to independently and, unless oth-

   erwise indicated, no request limits the scope of any other request.

        2. Unless otherwise indicated, the relevant time period for these requests is from

   November 1, 2019, to the present.

        3. Unless otherwise defined, the terms used should be read and construed in ac-

   cordance with the English language and the ordinary meanings and definitions at-
   tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

   junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

   the term “including” to mean “including, but not limited to”; and (iii) construe the

   words “all” and “each” to mean all and each.

        The following definitions apply to each of these requests:

        •   The terms “you” and “your” refer to the individual named as the depo-
            nent in the attached Subpoena, including any agent or person author-
            ized to act for or on your behalf.

        •   The terms “communication” and “communicate” refer to any method
            used to transmit or exchange information, concepts, or ideas (whether
            verbal or nonverbal) including oral, written, typed, or electronic trans-
            mittal of any type of information or data, by the use of words, silence,
            numbers, symbols, images, or depictions, from one person or entity to
            another person or entity.

        •   The term “document” refers to the act of noting, recording, or preserv-
            ing any type of information, data, or communication, without regard to
            the method used to note, record, or preserve such information, data, or
            communication. The term includes any e-mail or text message.

        •   The term “entity” means any legal entity inquired about (other than a
            natural person) including a partnership, professional association, joint
            venture, corporation, governmental agency, or other form of legal en-
            tity.




   exhibit a to Subpoena                                                          Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 7 of 58 PageID #: 676



      •   The terms “identify” and “identity,” when used in connection with a
          natural person, require disclosure of that person’s full name, present
          or last known address, and present or last known telephone number.
          When used in connection with a legal entity, the terms require disclo-
          sure of its legal name, its address, and telephone number.

      •   The terms “implement” and “implementation” refer to any method,
          process, or action used to put a decision or plan into effect or achieve a
          goal or obligation.

      •   The term “information” refers to and includes documents, records,
          communications, facts, ideas, data, observations, opinions, photo-
          graphs, slides, video recordings, audio recordings, and tangible and in-
          tangible items and evidence of any kind or sort.

      •   The terms “person” and “persons” mean any legal entity inquired
          about, whether a natural person, partnership, sole proprietorship, pro-
          fessional association, joint venture, corporation, governmental agency,
          or other form of legal entity.

      •   The term “record” means letters, words, sounds, or numbers, or the
          equivalent of letters, words, sounds, or numbers, that have been writ-
          ten, recorded, documented, or received by Defendant by:

          (A)    handwriting;
          (B)    typewriting;
          (C)    printing;
          (D)    photostat;
          (E)    photograph;
          (F)    magnetic impulse;
          (G)    mechanical or electronic recording;
          (H)    digitized optical image; or
          (I)    another form of data compilation.

      •   The term “record” also includes any communication, including an e-
          mail or text-message communication.

      •   The term “reproduction” means an accurate and complete counter-
          part of an original document or record produced by:

          (A)    production from the same impression or the same matrix as the
                 original;
          (B)    photograph, including an enlargement or miniature;
          (C)    mechanical or electronic re-recording;



   exhibit a to Subpoena                                                         Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 8 of 58 PageID #: 677



             (D)   chemical reproduction;
             (E)   digitized optical image; or
             (F)   another technique that accurately reproduces the original.

         •   The term “third party” means any person, persons, or entity other than
             the defendants or the attorneys of record for the defendants.

         •   The terms “and” and “or,” when used in these definitions and in the
             discovery requests, include the conjunction “and/or.”

   II.       Documents Requested

   Request No. 1: A reproduction of each record constituting a communication (includ-
   ing all attachments or exhibits) that implements, mentions, discusses, or contains any
   information concerning Timothy Jackson, the Center of Schenkerian Studies, or the
   Journal of Schenkerian Studies, including but not limited to communications with the
   "ad hoc panel" convened to investigate Timothy Jackson and the Journal for Schen-
   kerian Studies.


   Request No. 2: All drafts or versions of petitions or open letters that implement, men-
   tion, discuss, or contain any information concerning Timothy Jackson or the Journal
   of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
   open letters were submitted to any administrative official or faculty member of the
   University of North Texas or otherwise published, including a list of all signatories to
   any such document.


   Request No. 3: All correspondence between you and Benjamin Brand concerning
   Timothy Jackson, including but not limited to any alleged efforts at “whistleblowing”
   related to Timothy Jackson’s role on the Journal of Schenkerian Studies, the Center of
   Schenkerian Studies, or any allegedly racist actions or behaviors of Timothy Jackson.


   Request No. 4: All correspondence and communications between you and any indi-
   vidual connected to or associated with the Society for Music Theory, including but not
   limited to Professor Philip Ewell and any officers of the Society for Music Theory.




   exhibit a to Subpoena                                                         Page 3 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 9 of 58 PageID #: 678



                    UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

         Timothy Jackson,

                                 Plaintiff,

         v.

         Laura Wright, et al.,
                                                     Case No. 4:21-cv-00033-ALM
         Defendants.



                             NOTICE OF TAKING DEPOSITION

   TO:               RACHEL GAIN

                     C/O Matt Bohuslav
                     Assistant Attorney General
                     General Litigation Division
                     Attorney General of Texas
                     P.O. Box 12548, Capitol Station
                     Austin, Texas 78711
                     matthew.bohuslav@oag.texas.gov

PLEASE TAKE NOTICE: undersigned counsel will take the following deposition:

Name: Rachel Gain

Time: May 19, 2021, 1:00 P.M.

Place: Offices of Cutler Smith
       12750 Merit Drive
       Suite 1450
       Dallas, TX 75251

upon oral examination before a Notary Public or other Officer authorized by law to take

depositions in the State of Texas. The oral examination will continue from day-to-day until

completed and is being taken for the purposes of discovery, for use at trial, or for such

other purposes as are permitted under the Federal Rules of Civil Procedure. The

deposition will continue from day-to-day until completed.

                                              1
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 10 of 58 PageID #: 679




                                                    Respectfully submitted,

         DATE: April 28, 2021                       /s/Michael Thad Allen
                                                    Michael Thad Allen, Esq.
                                                    D. Conn. Bar No. CT29813
                                                    admitted pro hac vice
                                                    Lead Attorney
                                                    ALLEN LAW, LLC
                                                    PO Box 404
                                                    Quaker Hill, CT 06375
                                                    (860) 772-4738 (phone)
                                                    (860) 469-2783 (fax)
                                                    m.allen@allen-lawfirm.com

                                                    Jonathan Mitchell
                                                    Texas Bar No. 24075463
                                                    MITCHELL LAW PLLC
                                                    111 Congress Avenue, Suite 400
                                                    Austin, Texas 78701
                                                    (512) 686-3940 (phone)
                                                    (512) 686-3941 (fax)
                                                    jonathan@mitchell.law

                                                    for PLAINTIFF



                                  CERTIFICATE OF SERVICE

  I hereby certify that on the date specified in the caption of this document, I electronically
  filed the foregoing with the Clerk of Court, to be served on all parties of record via the
  CM/ECF system.

                                                    /s/Michael Thad Allen
                                                    Michael Thad Allen




                                                2
         Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 11 of 58 PageID #: 680
 AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Eastern District
                                                        __________  District of
                                                                             of Texas
                                                                                __________
                         Timothy Jackson
                                                                                )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No. 4:21-CV-33-ALM
                                                                                )
                        Laura Wright, et al.
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
                                                      Levi Walls, 915 Collier St., Denton, TX 76201
 To:

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
 party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
 or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
 these matters:

           Cutler Smith
  Place: 12750 Merit Drive                                                              Date and Time:
           Suite 1450                                                                                May 18, 2021; 1:00 pm
           Dallas, TX 75251
           The deposition will be recorded by this method: stenographically.

       ’ Production:
       XX                You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:
                       See attached Exhibit A



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        04/28/2021
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                               Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Timothy Jackson                                                         , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, CT 06375; (860) 772-4738
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 12 of 58 PageID #: 681
AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 4:21-CV-33-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 13 of 58 PageID #: 682

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 14 of 58 PageID #: 683



                                          EXHIBIT A

                                  Documents to Be Produced

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    November 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “you” and “your” refer to the individual named as the depo-
             nent in the attached Subpoena, including any agent or person author-
             ized to act for or on your behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to Subpoena                                                          Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 15 of 58 PageID #: 684



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to Subpoena                                                         Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 16 of 58 PageID #: 685



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Center of Schenkerian Studies, or the
    Journal of Schenkerian Studies, including but not limited to communications with the
    "ad hoc panel" convened to investigate Timothy Jackson and the Journal for Schen-
    kerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All correspondence between you and Benjamin Brand concerning
    Timothy Jackson, including but not limited to any alleged efforts at “whistleblowing”
    related to Timothy Jackson’s role on the Journal of Schenkerian Studies, the Center of
    Schenkerian Studies, or any allegedly racist actions or behaviors of Timothy Jackson.


    Request No. 4: All correspondence and communications between you and any indi-
    vidual connected to or associated with the Society for Music Theory, including but not
    limited to Professor Philip Ewell and any officers of the Society for Music Theory.




    exhibit a to Subpoena                                                         Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 17 of 58 PageID #: 686
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                              Benjamin Brand
                                                   4111 Cole Avenue, Apt. 31, Dallas, Texas 75024
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, CT 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 18 of 58 PageID #: 687
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 19 of 58 PageID #: 688
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 20 of 58 PageID #: 689



                                          EXHIBIT A

                       Documents to Be Produced by Benjamin Brand

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Benjamin Brand,” “you” and “your” refer to Benjamin
             Brand, including any agent or person authorized to act for or on your
             behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to brand subpoena                                                    Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 21 of 58 PageID #: 690



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to brand subpoena                                                   Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 22 of 58 PageID #: 691



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson or the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All correspondence between you and Levi Walls concerning Timothy
    Jackson, including but not limited to any alleged efforts at “whistleblowing” related to
    Timothy Jackson’s role on the Journal of Schenkerian Studies or any allegedly racist
    actions or behaviors of Timothy Jackson.


    Request No. 4: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to brand subpoena                                                   Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 23 of 58 PageID #: 692
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                     Francisco Guzman
                     Business Leadership Building 394A; 1155 Union Circle #311160, Denton, Texas 76203-5017
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 24 of 58 PageID #: 693
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 25 of 58 PageID #: 694
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 26 of 58 PageID #: 695



                                          EXHIBIT A

                      Documents to Be Produced by Francisco Guzman

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Francisco Guzman,” “you” and “your” refer to Francisco
             Guzman, including any agent or person authorized to act for or on your
             behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to guzman subpoena                                                   Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 27 of 58 PageID #: 696



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to guzman subpoena                                                  Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 28 of 58 PageID #: 697



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to guzman subpoena                                                  Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 29 of 58 PageID #: 698
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                     Jennifer Cowley
                Hurley Administration Bldg, Room 201, UNT, 1155 Union Circle #311277, Denton, Texas 76203-5017
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 30 of 58 PageID #: 699
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 31 of 58 PageID #: 700
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 32 of 58 PageID #: 701



                                          EXHIBIT A

                       Documents to Be Produced by Jennifer Cowley

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Jennifer Cowley,” “you” and “your” refer to Jennifer Cow-
             ley, including any agent or person authorized to act for or on your be-
             half.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to Cowley subpoena                                                   Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 33 of 58 PageID #: 702



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to Cowley subpoena                                                  Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 34 of 58 PageID #: 703



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to Cowley subpoena                                                  Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 35 of 58 PageID #: 704
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                     Jennifer Wallach
               Wooten Hall 225B, University of North Texas, 1155 Union Circle #311277, Denton, Texas 76203-5017
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 36 of 58 PageID #: 705
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 37 of 58 PageID #: 706
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 38 of 58 PageID #: 707



                                          EXHIBIT A

                       Documents to Be Produced by Jennifer Wallach

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Jennifer Wallach,” “you” and “your” refer to Jennifer Wal-
             lach, including any agent or person authorized to act for or on your be-
             half.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to wallach subpoena                                                  Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 39 of 58 PageID #: 708



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to wallach subpoena                                                 Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 40 of 58 PageID #: 709



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to wallach subpoena                                                 Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 41 of 58 PageID #: 710
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                               Jincheng Du
                                                       3601 Ranchman Blvd, Denton, TX 76210
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 42 of 58 PageID #: 711
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 43 of 58 PageID #: 712
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 44 of 58 PageID #: 713



                                          EXHIBIT A

                         Documents to Be Produced by Jincheng Du

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Jincheng Du,” “you” and “your” refer to Jincheng Du, in-
             cluding any agent or person authorized to act for or on your behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to du subpoena                                                       Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 45 of 58 PageID #: 714



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to du subpoena                                                      Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 46 of 58 PageID #: 715



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to du subpoena                                                      Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 47 of 58 PageID #: 716
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                               John Ishiyama
                                                      3334 Cooper Branch E, Denton, TX 76209
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 48 of 58 PageID #: 717
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 49 of 58 PageID #: 718
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 50 of 58 PageID #: 719



                                          EXHIBIT A

                        Documents to Be Produced by John Ishiyama

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “John Ishiyama,” “you” and “your” refer to John Ishiyama,
             including any agent or person authorized to act for or on your behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to ishiyama subpoena                                                 Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 51 of 58 PageID #: 720



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to ishiyama subpoena                                                Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 52 of 58 PageID #: 721



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to ishiyama subpoena                                                Page 3 of 3
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 53 of 58 PageID #: 722
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Timothy Jackson
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 4:21-cv-00033-ALM
                                                                               )
                       Laura Wright, et al.
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                              Matthew Lemberger-Truelove
         114 Welch Street Complex 2, University of North Texas, 1155 Union Circle #311040, Denton, Texas 76203-5017
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A attached to this subpoena.


 Place: The Fillmore Law Firm LLP                                                       Date and Time:
          201 Main Street, Suite 801
          Fort Worth, Texas 76102                                                                            06/01/2021 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/28/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Timothy Jackson
                                                                        , who issues or requests this subpoena, are:
Jonathan F. Mitchell, 111 Congress Avenue Suite 400, Austin, Texas, 78701; (512) 686-3940
Michael Thad Allen, PO Box 404, Quaker Hill, Connecticut, 06375; (860) 772-4738
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 54 of 58 PageID #: 723
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:21-cv-00033-ALM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
       Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 55 of 58 PageID #: 724
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 56 of 58 PageID #: 725



                                          EXHIBIT A

               Documents to Be Produced by Matthew Lemberger-Truelove

    I.       Definitions and Instructions
         1. Each request shall operate and be responded to independently and, unless oth-

    erwise indicated, no request limits the scope of any other request.

         2. Unless otherwise indicated, the relevant time period for these requests is from

    January 1, 2019, to the present.

         3. Unless otherwise defined, the terms used should be read and construed in ac-

    cordance with the English language and the ordinary meanings and definitions at-
    tached. You should, therefore: (i) construe the words “and” as well as “or” in the dis-

    junctive or conjunctive, as necessary to make the request more inclusive; (ii) construe

    the term “including” to mean “including, but not limited to”; and (iii) construe the

    words “all” and “each” to mean all and each.

         The following definitions apply to each of these requests:

         •   The terms “Matthew Lemberger-Truelove,” “you” and “your” refer to
             Matthew Lemberger-Truelove, including any agent or person author-
             ized to act for or on your behalf.

         •   The terms “communication” and “communicate” refer to any method
             used to transmit or exchange information, concepts, or ideas (whether
             verbal or nonverbal) including oral, written, typed, or electronic trans-
             mittal of any type of information or data, by the use of words, silence,
             numbers, symbols, images, or depictions, from one person or entity to
             another person or entity.

         •   The term “document” refers to the act of noting, recording, or preserv-
             ing any type of information, data, or communication, without regard to
             the method used to note, record, or preserve such information, data, or
             communication. The term includes any e-mail or text message.

         •   The term “entity” means any legal entity inquired about (other than a
             natural person) including a partnership, professional association, joint
             venture, corporation, governmental agency, or other form of legal en-
             tity.




    exhibit a to lemberger-truelove subpoena                                       Page 1 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 57 of 58 PageID #: 726



       •   The terms “identify” and “identity,” when used in connection with a
           natural person, require disclosure of that person’s full name, present
           or last known address, and present or last known telephone number.
           When used in connection with a legal entity, the terms require disclo-
           sure of its legal name, its address, and telephone number.

       •   The terms “implement” and “implementation” refer to any method,
           process, or action used to put a decision or plan into effect or achieve a
           goal or obligation.

       •   The term “information” refers to and includes documents, records,
           communications, facts, ideas, data, observations, opinions, photo-
           graphs, slides, video recordings, audio recordings, and tangible and in-
           tangible items and evidence of any kind or sort.

       •   The terms “person” and “persons” mean any legal entity inquired
           about, whether a natural person, partnership, sole proprietorship, pro-
           fessional association, joint venture, corporation, governmental agency,
           or other form of legal entity.

       •   The term “record” means letters, words, sounds, or numbers, or the
           equivalent of letters, words, sounds, or numbers, that have been writ-
           ten, recorded, documented, or received by Defendant by:

           (A)    handwriting;
           (B)    typewriting;
           (C)    printing;
           (D)    photostat;
           (E)    photograph;
           (F)    magnetic impulse;
           (G)    mechanical or electronic recording;
           (H)    digitized optical image; or
           (I)    another form of data compilation.

       •   The term “record” also includes any communication, including an e-
           mail or text-message communication.

       •   The term “reproduction” means an accurate and complete counter-
           part of an original document or record produced by:

           (A)    production from the same impression or the same matrix as the
                  original;
           (B)    photograph, including an enlargement or miniature;
           (C)    mechanical or electronic re-recording;



    exhibit a to lemberger-truelove subpoena                                      Page 2 of 3
Case 4:21-cv-00033-ALM Document 26-1 Filed 05/03/21 Page 58 of 58 PageID #: 727



              (D)   chemical reproduction;
              (E)   digitized optical image; or
              (F)   another technique that accurately reproduces the original.

          •   The term “third party” means any person, persons, or entity other than
              the defendants or the attorneys of record for the defendants.

          •   The terms “and” and “or,” when used in these definitions and in the
              discovery requests, include the conjunction “and/or.”

    II.       Documents Requested

    Request No. 1: A reproduction of each record constituting a communication (includ-
    ing all attachments or exhibits) that implements, mentions, discusses, or contains any
    information concerning Timothy Jackson, the Journal of Schenkerian Studies, or the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies.


    Request No. 2: All drafts or versions of petitions or open letters that implement, men-
    tion, discuss, or contain any information concerning Timothy Jackson or the Journal
    of Schenkerian Studies, regardless of whether those drafts or versions of petitions or
    open letters were submitted to any administrative official or faculty member of the
    University of North Texas or otherwise published, including a list of all signatories to
    any such document.


    Request No. 3: All documents concerning evidence received by or considered by the
    Ad Hoc Panel that investigated the Journal of Schenkerian Studies, including but not
    limited to transcripts or recordings of interviews or other correspondence with wit-
    nesses.




    exhibit a to lemberger-truelove subpoena                                      Page 3 of 3
